Citation Nr: 0606870	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  00-18 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of a left 
thigh injury, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel

INTRODUCTION

The veteran had multiple periods of verified active duty for 
training (ACDUTRA) between March 1965 and August 1970.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, in May 2001, which continued the veteran's 10 
percent rating for his left thigh injury.

The veteran provided testimony at a hearing conducted at the 
RO in May 2002, a transcript of which is on record.

When the case was previously before the Board in February 
2004, the Board remanded the issue of increased rating for 
residuals of a left thigh injury for additional development.  
That development has been completed to the extent possible.  
In September 2004, the RO granted a 30 percent rating 
effective February 12, 1998; however, because a higher 
evaluation is potentially available, and the veteran is 
presumed to be seeking the maximum benefit available for this 
disability, the veteran's claim for an increased rating 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

The Board also notes that the veteran withdrew "any and all 
appeals" in correspondence dated October 22, 2004.  Based on 
the fact that this correspondence was only subsequently 
attached to the claims file, it appears that the Board was 
not able to consider the letter when it issued a remand in 
February 2005.  Thereafter, the veteran expressed his desire 
to continue; further development was completed to the extent 
possible; and the case was returned to the Board for further 
consideration of the veteran's appeal.

In his November 2005 Informal Hearing Presentation, the 
veteran's representative states that the issue of a total 
rating based on individual unemployability should be 
addressed.  As this matter has not been developed or 
adjudicated by the RO, it is not properly before the Board at 
this time.  Therefore, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The service-connected residuals of the left thigh injury 
are not manifest by severe muscle impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a left thigh injury are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.55, 4.56, 4.73, Diagnostic Code 5313, 5315 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in April 2001, February 2004, and August 2004 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a February 2002 Statement of the 
Case (SOC), a July 2002 rating decision, a February 2004 
Board Remand, a September 2004 rating decision, an October 
2004 Supplemental Statement of the Case (SSOC), a February 
2005 Board Remand, and an August 2005 SSOC.  These documents 
provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
provided to VA or obtained by VA on the veteran's behalf.  
Additionally, the October 2004 SSOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records and examination reports, lay statements, hearing 
transcripts, and contentions by the veteran's representative.  
Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim poses no risk of prejudice to the 
veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA does not require 
remand where VA thoroughly discussed factual determinations 
leading to conclusion and evidence of record provides 
plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).

Factual Background

The veteran is currently service connected for an injury to 
his left thigh, which was sustained during a period of 
training in April 1968.  At that time his left thigh was 
pinned between a truck and a howitzer.  There was no fracture 
at that time.  Secondary service connection for a left femur 
fracture and arthritis of the left knee were established 
effective in February 1999, with a 20 percent evaluation 
assigned for the fracture and a 10 percent evaluation for the 
arthritis.

The veteran reported for a VA examination in April 2001.  The 
examiner noted the veteran's account that he works "light 
duty" due to his leg injuries.  The veteran's account of his 
service and medical history were then discussed, including 
reference to a pinning left leg injury in 1969.  The veteran 
reported that his leg is tight when he gets up in the 
morning, and requires stretching.  He reported pain, higher 
when he walks on cement floors.  He also indicated difficulty 
walking stairs, swelling, redness, and easily bruising of the 
left leg.

Upon physical examination, the veteran was able to ambulate, 
but with a slow pace and a limp favoring the left leg.  No 
abnormal shoe wear was observed and the veteran had no 
structural deformities.  The veteran was able to extend the 
left knee from 0 to 140 degrees.  He had pulling and numbness 
to the posterior left thigh at 0 degrees.  Deep tendon 
reflexes were 2+ in both lower extremities, and pedal pulses 
were 2+ as well.  The examiner observed abnormal muscle 
formation of the left thigh, with a muscle bulge to medial 
aspect of the mid upper thigh with tenderness to palpation.  
The left thigh was larger than the right.  Mild osteoporosis 
of the left femur was noted, along with mild degenerative 
changes to the left hip and knee.  There was an 8 inch long 
by 1/4 inch wide scar to the lateral aspect of the left thigh 
which was nontender to palpation.  

A note from the veteran's employer, dated June 2001, 
indicates that the veteran's leg problems have rendered him 
incapable of working in his profession and driving vehicles.  
The employer noted that the veteran's age complicates the 
feasibility of employment retraining in other fields.

Notes from a September 2001 neurology evaluation refer to the 
veteran's thigh injury.  A deformity of the left hamstring 
muscle was observed, but neurological findings were 
characterized as normal.  A referral to orthopedics to 
address the hamstring deformity was mentioned.

In December 2001, the veteran received outpatient geriatric 
care where he complained of pain in the left thigh.  He was 
diagnosed with pain, secondary to prior injuries.  Later that 
same month, the veteran was seen by a VA orthopedics 
specialist.  He complained of pain in his knee, but denied 
weakness in his leg.  A range of motion of 0 to 100 degrees 
was noted and no pain in the left hip was expressed during 
this testing.  His femur was found to be non-tender.  The 
specialist determined that an increase in dosage of Naproxen, 
to 500 milligrams, was warranted.  Outpatient notes from 
April 2002 indicate the veteran was exercising, had a range 
of motion of 0 to 100 degrees, and walked with a normal gait.

In May 2002, a second hearing was held before the RO.  The 
veteran's representative argued that the veteran was using a 
cane "99% of the time" and wearing new shoes at the time of 
his April 2001 VA examination.  Further, the veteran argued 
he was in constant pain, suffering from muscle deterioration, 
and unable to drive a truck at work.  The veteran stated that 
he takes various medications for his pain.  The veteran then 
testified that his condition had gotten worse since his 
examination.  Noting incoordination, weakness, fatigue, and 
pain, the representative argued that the veteran's condition 
would only deteriorate.  

In June 2002, the veteran was accorded another VA examination 
for his left thigh.  At this examination, the veteran's 
claims file was reviewed and his pertinent history discussed.  
The veteran's subjective complaints included reports of daily 
flare-ups in pain of about 7 out of 10, with baseline pain of 
4-5 out of 10.  The veteran also indicated that he could not 
perform his duties at work, including climbing ladders.  
Instability was reported, but swelling was denied.  The left 
knee range of motion was approximately 5 to 140 degrees.  
Fullness and tenderness were noted over the posteromedial 
aspect of the left knee, near the joint.  The veteran was 
reported to have full strength and the diameter of his left 
thigh was slightly, but not more than 2-3 centimeters, larger 
on the left leg than the right.  No evidence of significant 
muscle herniation was found, but evident prominent callus was 
demonstrated in the X-ray images.  The examiner opined that 
the pain the veteran was suffering at this time was "more 
likely than not related to the patient's previous fracture 
rather than his previous in service injury."  The examiner 
then related fifteen to twenty percent of the veteran's loss 
of range of motion to the veteran's left knee condition.

VA outpatient records from December 2002 indicate sharp and 
chronic left knee pain.  Subsequent records from March 2003 
indicate the veteran experiences pain in his left medial 
thigh at a level of 8 out of 10.  The veteran states the pain 
keeps him up at night.

In August 2004, the veteran was accorded an additional VA 
examination.  The record indicates the examiner reviewed the 
claims file and addressed pertinent aspects of the veteran's 
medical, personal, and service history.  The examiner noted 
that the veteran was able to work, but took a pay cut after 
his 1998 accident because he could not climb ladders and had 
a propensity to fall.  Subjectively, the veteran complained 
of chronic pain in the posterior medial aspect of his left 
leg.  The veteran also reported instability and the use of 
cane when he goes to the mall. 

Upon physical examination, the veteran exhibited a full hip 
range of motion, with no pain.  Muscle strength was 
characterized as 4/5 for hip flexors and extensors, and 4-/5 
for quadriceps, hamstrings, and hip adductors.  His patellar 
tendon reflex was 2+.  A posterior bulge was noted in the 
veteran's left hamstring, which the veteran associated with 
pain.  Further, the examiner noted that repetitive motion 
increases fatigue, instability and pain.  The examiner 
expressed that pain was located over the palpable defect area 
of the veteran's thigh and not over his articulating surface.  
The examiner then noted the veteran's inability to climb 
ladders due to his condition.  Thereafter, he noted how 
objective weakness of muscles would interfere with the 
veteran's gait.  The examiner explained that the veteran had 
a muscle belly rupture of his semimembranosus, semitendinosus 
and perhaps his adductors magnus.  He characterized the 
injury as significant and noted it's impact in terms of 
functional decline and an "inability to perform his job as a 
construction worker."  He then opined that the veteran's 
level of injury was "moderately severe."

In a July 2005 addendum to the August 2004 VA examination, a 
VA physician opined that the injury to Muscle Group XV is 
productive of a moderately severe disability.  Review of the 
claims file was indicated.

Analysis

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2005). Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).

As an initial matter, the Board notes that the veteran is 
receiving separate ratings for residuals of a femur fracture 
and arthritis of the left knee.  Therefore, symptoms related 
to these disabilities cannot be considered in evaluating his 
left thigh muscle injury.  In this regard, the evaluation of 
the same disability under various diagnoses is to be avoided.  
Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  Both the use of manifestations not 
resulting from service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2005).  

For VA rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, 
including 6 muscle groups for the pelvic girdle and thigh 
(Diagnostic Codes 5313 through 5318).  The combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must be lower than the evaluation for unfavorable 
ankylosis of that joint (except in the case of Muscle Groups 
I and II, acting upon the shoulder).  For compensable muscle 
group injuries which are in the same anatomical region, but 
do not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55 (2005).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(d).  Under diagnostic codes (DC) 5301 to 
5323, muscle injury disabilities are rated as slight, 
moderate, moderately severe or severe according to criteria 
based on the type of injury, the history and complaint, and 
objective findings.  Id.

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in 
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance (and if 
present, exit) scars would indicate the track of missile 
through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  

If they happen to be present, the following would also be 
signs of severe muscle injury: (A) x-ray evidence of minute 
multiple scattered foreign bodies indicating intramuscular 
trauma and explosive effect of missile, (B) Adhesion of scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle, (C) Diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests, (D) 
Visible or measurable atrophy, (E) Adaptive contraction of an 
opposing group of muscles, (F) Atrophy of muscle groups not 
in track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle, (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

The veteran's disability has been evaluated pursuant to 
Diagnostic Code 5313, which provides evaluations for 
disability of Muscle Group XIII.  The muscles include the 
posterior thigh group, and hamstring complex of 2-joint 
muscles: 
(1) Biceps femoris; (2) semimembranosus; (3) semitendinosus.  
38 C.F.R. § 4.73 (2005).  The functions of these muscles are 
as follows: Extension of hip and flexion of knee; outward and 
inward rotation of flexed knee; acting with rectus femoris 
and sartorius (see XIV, 1, 2) synchronizing simultaneous 
flexion of hip and knee and extension of hip and knee by 
belt-over-pulley action at knee joint.  Disability of this 
group which is moderate warrants a 10 percent evaluation, 
which is moderately severe warrants a 30 percent evaluation, 
and which is severe warrants a 40 percent evaluation.  38 
C.F.R. § 4.73, Diagnostic Code 5313 (2005).

Muscle Group XV, including the mesial thigh group, involves 
adduction of the hip, flexion of the hip, and flexion of the 
knee.  Damage to this Muscle Group which is moderate warrants 
a 10 percent evaluation, which is moderately severe warrants 
a 20 percent evaluation, and which is severe warrants a 30 
percent evaluation.  38 C.F.R. § 4.73, Diagnostic Code 5315 
(2005).

In the instant case, the Board finds that the veteran's 
service-connected crush injury residuals of the left thigh do 
not meet or more nearly approximate the criteria for a rating 
in excess of 30 percent based on impairment to Muscle Groups 
XIII and XV.

The Board notes that the veteran subjectively complains of 
the cardinal signs muscle disability of loss of power, 
weakness, lowered threshold of fatigue, pain, incoordination 
and uncertainty of movement.  VA and private medical records 
detail a history of this pain.  In addition, the veteran has 
testified to this in his hearing on appeal.  

While the veteran's claim has been evaluated under Diagnostic 
Code 5313, recently developed medical evidence indicates 
consideration under Diagnostic Code 5315 is also warranted.  
In a report from the veteran's August 2004 examination, the 
examiner attributed the pain to the posterior medial side of 
the leg, which would correspond to Muscle Group XIII and 
group XV.  The examiner also stated that a posterior bulge 
and a belly rupture of his semimembranosus, semitendinosus, 
and perhaps his adductor magnus were present.  

In a VA form 646, dated September 2004, the veteran's 
representative argued 
that the veteran's injuries should be characterized as severe 
under 38 C.F.R. § 4.56(d)(4).  Here, nothing on file shows 
that the veteran or his representative has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Consequently, while they are competent 
as lay persons to describe the veteran's symptomatology, 
their contentions cannot constitute competent medical 
evidence.

As discussed above, it is clear the veteran's thigh 
disability is manifest by pain 
and resulting functioning impairment.  However, objective 
medical evidence is somewhat tempered when compared to the 
veteran's contention regarding a "severe" characterization of 
his thigh condition.  With respect to injuries to both of 
these Muscle Groups, the examiner who gave the most recent 
August 2004 VA examination assigned a characterization of 
moderately severe.  Notes from this examination indicate an 
extensive range of motion with minimal pain.  In addition, 
the veteran's strength is no less than 4- out of 5 for any 
muscle group.  There is objective evidence of some impairment 
of muscle tonus and loss of power in the veteran's hamstring, 
a finding consistent with moderate disability.  Throughout 
the claims file, there is evidence of a deformity in the 
hamstring and there is also evidence of swelling.  A 
prominent callous was noted in the veteran's April 2002 
examination, but no muscle herniation was found.  In 
addition, there is no indication of a loss of deep fascia and 
muscle substance, scattered foreign bodies, soft or flabby 
muscles, adherent scars or visible atrophy.  Photographs 
submitted by the veteran are negative for the appearance of 
atrophy in the left thigh.  Remarks in various medical 
documents also note that the left thigh is larger in diameter 
than the right, and the Board observes that the file does not 
contain medical records of a prolonged period of 
hospitalization at the time of injury.

The examiner also notes the likelihood of fatigue and 
hamstring weakness and pain.  He indicates that this would 
cause functional decline and an inability to maintain 
employment.  However, at the June 2002 examination, much of 
the pain in the veteran's left leg was attributed to the 
separate service connected conditions relating to his femur 
fracture and arthritis of the knee.  During a December 2001 
outpatient visit, the veteran denied weakness in his leg.  
Neurological studies from September 2001 are normal.  In his 
June 2002 VA examination, the veteran denied weakness in his 
leg.  

Taking the evidence as a whole, the Board finds that the 
appropriate characterization for rating purposes of the 
veteran's left thigh disability, for 
Muscle Groups XIII and XV, is moderately severe.  Because the 
symptomatology of both of these disabled Muscle Groups 
overlaps, the 30 percent rating currently assigned is 
appropriate.  38 C.F.R. § 4.14.  The Board has considered the 
application of 38 C.F.R. § 4.55(e), but finds that the 
muscles involved in groups XIII and XV both act upon the same 
joints, namely the hip and knee.  Therefore, an increased 
rating above the rating of the most severely disabled Muscle 
Group is not appropriate.

The clinical evidence does not reflect that the service-
connected left thigh muscle injury presents such an 
exceptional or unusual disability picture as to warrant 
consideration of an extraschedular evaluation.  38 C.F.R. § 
3.321(b)(1).  While the letter from the veteran's employer, 
and the veteran's April 2001 statements of working light duty 
and missing 2 days of work per week serve as evidence of the 
jobs affect on his employment, there is no indication that 
such results solely from the left thigh injury, without 
regard to his other service-connected conditions.  In 
reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an increased rating, in excess of 30 percent, 
for residuals of a left thigh injury is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


